Citation Nr: 0600799	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to 
service-connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The criteria for service connection on a secondary basis are 
stated in the Code of Federal Regulations as follows:

General.  Except as provided in 
3.300(c), [a] disability which is 
proximately due to or the result of a 
service-connected disease or injury 
shall be service connected.  When 
service connection is thus established 
for a secondary condition, the 
secondary condition shall be considered 
a part of the original condition.

38 C.F.R. § 3.310(a) (2005).

By a December 2004 Board remand, the AMC was instructed to 
notify the veteran of the criteria for secondary service 
connection for his low back disorder.  Although the AMC sent 
the veteran a letter, later in December 2004, notifying him 
of the provisions of the VCAA, and including the criteria for 
direct service connection, they failed to include the 
specific criteria for secondary service connection and the 
evidence needed to substantiate a claim based on secondary 
service connection.  This must be accomplished before an 
appellate decision can be made.  The Court of Appeals for 
Veterans Claims has held that RO compliance with a remand is 
not discretionary, and that if the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is remanded for the following 
actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures must be fully 
complied with and satisfied.  
Quartuccio v. Principi, 16 Vet. App. 
370 (2002).  Specifically, the AMC must 
send to the veteran a letter at the 
current address, as provided by him in 
his June 2005 letter, containing the 
criteria pertaining to secondary 
service connection and the evidence 
needed to substantiate a claim based on 
secondary service connection.

2.  When the above development has been 
completed, the claim for service 
connection for a low back disorder, 
secondary to service-connected cervical 
spine disorder, must be readjudicated.  
If the benefit on appeal remains 
denied, an additional supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

